In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court, Div. E, No. 388-266; to the Court of Appeal, Fourth Circuit, No. 2000-K-1920.
Granted. The ruling of the trial court denying the state a pretrial hearing on the admissibility of other crimes evidence is vacated and set aside. This matter is remanded to the trial court to hold a pretrial hearing on the admissibility of the State’s other crimes evidence. Stay recalled.
KIMBALL and JOHNSON, JJ., would deny the writ.